Citation Nr: 0421509	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  00-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel 


INTRODUCTION

The veteran had service from May 1963 to May 1967.  This 
included service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified before a Veterans Law Judge sitting in 
Washington, D.C., in March 2001.  In May 2001, the Board 
remanded the case to the RO for additional development 
including a VA examination and medical opinion.

After the RO returned the case to the Board, the veteran 
testified before another Veterans Law Judge in March 2004.  
Transcripts of both hearings are in the claims file.  As the 
Board Members presiding at the hearings must participate in 
the decision on the claim (see 38 C.F.R. § 20.707), this 
appeal is being decided by a panel of three Veterans Law 
Judges, to include the Judges who conducted the hearings in 
March 2001 and March 2004.  See 38 C.F.R. § 19.3.


FINDINGS OF FACT

1.  The veteran had two periods of service in Vietnam, and is 
presumed to have been exposed to herbicide agents in service.

2.  Private and VA medical experts have linked the veteran's 
peripheral neuropathy to his exposure to Agent Orange in 
Vietnam; there is no evidence to the contrary.


CONCLUSION OF LAW

Peripheral neuropathy was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  In 
light of the favorable determination to grant service 
connection for peripheral neuropathy of the lower extremities 
there is no need to discuss VA's compliance with the 
requirements of the VCAA.  

Background.  Service medical records are silent as to any 
complaints or treatment for peripheral neuropathy.

The veteran was released from service in May 1967 and his 
original application for compensation was received by VA in 
February 1978.  On this application the veteran claimed 
compensation for several conditions, including leg problems 
beginning in 1964, coordination problems beginning in 1972, 
and Parkinsonism beginning in 1977.

A report of medical examination for the Air Force Reserves 
dated in December 1976 notes Parkinsonism under treatment.  
In June 1977 it was reported that the veteran was on several 
prescription drugs for nonspecific muscle disease which would 
make flight crew hazardous.  It was determined that the 
veteran was not qualified for flight status and that he was 
not qualified for retention in the Air Forces Reserves.  He 
was discharged in December 1977.

Private medical records reflect that the veteran was 
hospitalized in January 1977 because of progressive weakness 
and discomfort in the arms and legs for the past year.  He 
had numbness of his arms and legs, associated with muscle 
weakness.  He underwent left gastrocnemius muscle biopsy and 
left sural nerve fascicular biopsy.  The findings revealed 
evidence consistent with a neurologic disorder and against a 
diagnosis of myotonic dystrophy.  The final diagnosis was 
myotonia.

In a letter dated in February 1978, B. Sherbin, M.D., 
reported that the veteran had diagnoses of Parkinsonism and 
probably myotonia.  Dr. Sherbin stated the following:

This condition might have a viral origin, 
one that possibly could have been 
contracted in South East Asia when you 
served in the Armed Forces.

A VA report of examination for disability evaluation purposes 
dated in April 1978 reflects that neurological examination 
resulted in a diagnosis of no neurologic disability.

In June 1980 the veteran was examined by VA for possible 
exposure to toxic chemicals.  He reported that exposures 
occurred in Vietnam from August 1964 to January 1965 and from 
August 1965 to December 1965, and that he had had "nerve and 
muscles problems" since his discharge from military service.  
Upon neurology examination, it was noted that the veteran had 
been diagnosed with possible myotonia and Parkinsonism in 
1977.  He had no family history of nerve problems.  
Examination revealed mild weakness of the proximal muscles of 
the lower extremities and mild decreased vibratory sense over 
the big toes.  The following impression was given:  possible 
myopathy as well as some degree of peripheral neuropathy, 
etiology to be defined.  The examiner recommended 
electromyograph (EMG) and nerve conduction velocity (NCV) 
studies.

VA medical records reflect that EMG and NCV studies done in 
August 1980 resulted in the following impressions:  (1) mild 
bilateral peroneal neuropathy and (2) EMG evidence of 
myotonia.

In a December 1998 letter, H. Pineless, D.O., reported that 
the veteran was seen in his neurology clinic for evaluation 
for the possibility of Parkinson's disease and myotonic 
dystrophy.  Dr. Pineless noted that the veteran had also been 
diagnosed as having a peripheral neuropathy.  He was not on 
any antiparkinson medication.  Neurological examination 
revealed some paresthesias on the plantar surfaces of both 
feet.  Dr. Pineless concluded that he did not see any 
evidence of Parkinson's disease or parkinsonism.  The veteran 
had some percussion myotonia so the possibility of myotonic 
dystrophy existed.  Dr. Pineless stated the following: 

The [veteran] certainly has evidence of a 
sensory peripheral neuropathy.  This has 
been confirmed with nerve conduction 
testing done recently by Dr. Villalobos.  
More then (sic) likely, this is due to 
some pesticide exposure possibly even 
Agent Orange.

In a January 1999 letter, Dr. Pineless noted the following: 

Apparently there is also some concern 
from the Veterans Association as to 
whether or not his sensory peripheral 
neuropathy was induced by the herbicide.  
Based on my review of the case I 
certainly think that the herbicide 
induced the peripheral neuropathy.

In an April 1999 letter, Dr. Pineless stated the following: 

Realizing that he was in Vietnam and that 
Agent Orange was prevalent at that time, 
it is certainly very possible that the 
Agent Orange herbicide induced the 
peripheral neuropathy and that the 
symptoms he now has are the same 
conditions he had upon his discharge from 
Vietnam.

In an April 2001 letter, Dr. Pineless provided the following 
opinion: 

Numerous physicians had seen the patient 
before he saw me.  This included Louis 
Rentz, D.O., a respected neurologist in 
Michigan.  His workup for neuropathy was 
extensive.  There was no history of 
diabetes or alcoholism.  His neuropathy 
work up in the past was normal.  His DNA 
testing for myotonic dystrophy was 
negative.  It was ultimately determined 
that he did not have Parkinson's disease.

I explained to (the veteran) that it is 
pretty clear cut to me that he has a 
bilateral peripheral neuropathy of the 
lower extremities related to pesticide 
exposure (Agent Orange) in Vietnam. He 
should be service connected.

In a statement dated in March 2001, the veteran's wife 
reported that the veteran complained about the same symptoms 
now as those he had complained about prior to his separation 
from service.

In an August 2002 VA peripheral nerves examination, the 
examiner noted that the veteran's history was consistent with 
subacute neuropathy developing directly from exposure to 
Agent Orange.  The diagnosis was peripheral neuropathy of 
long duration, nonprogressive secondary to toxic, Agent 
Orange in Vietnam.  He opined that, 
In my opinion, I agree . . . that this 
patient has a sensory neuropathy 
secondary to the toxic infection to Agent 
Orange exposure in South-east Asia."  

Legal Criteria.   Under the relevant regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2003).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
a disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

In addition to the regulations governing entitlement to 
service connection outlined above, 38 C.F.R. § 3.309(e) 
provides that if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the diseases 
set forth in 38 C.F.R. § 3.309(e) shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) 
(2003).  For purposes of this section, the term acute and 
subacute  peripheral neuropathy means transient peripheral 
neuropathy that appears  within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  38 C.F.R. § 3.309(e), Note 2 (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003).  The Board notes 
that in June 2003, 38 C.F.R. § 3.307(a)(6)(iii) was amended 
to expand the presumption of exposure to herbicides to 
include all Vietnam veterans, not just those who have a 
disease on the presumptive list in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  See 68 Fed. Reg. 34539, 34541 
(June 10, 2003).  Thus, the veteran's is presumed to have 
been exposed to herbicides because he served in Vietnam 
during the Vietnam era.

Analysis.  The Board is not in a position to grant service 
connection for the veteran's peripheral neuropathy on a 
presumptive basis as due to herbicide agent exposure, as the 
veteran's peripheral neuropathy did not "[appear] within 
weeks or months of exposure to a herbicide agent and 
[resolve] within two years of onset."  38 C.F.R. § 3.309(e), 
Note 2.  However, in the case of Combee v. Brown, 34 F. 3d 
1039 (Fed Cir. 1994), the United States Court of Appeals for 
the Federal Circuit held that a veteran was not precluded 
from presenting proof of direct service connection between a 
disorder and exposure even if the disability in question was 
not among conditions enumerated under the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, the 
presumption not being the sole method for showing causation.

Hence the veteran may establish service connection for 
peripheral neuropathy by presenting evidence establishing 
that it is at least as likely as not that his peripheral 
neuropathy was caused by his presumed in-service herbicide 
agent exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In February 1978, Dr. Sherbin reported that the veteran's 
condition (then diagnosed as Parkinsonism and probably 
Myotonia) could have originated during the veteran service in 
Vietnam.  The claims file contains several medical opinions 
by Dr. Pineless, a neurologist, to the effect that the 
veteran's herbicide exposure caused his peripheral 
neuropathy.  Additionally, in August 2002 a VA examiner 
reviewed the claims folder, noted the veteran's history of 
peripheral neuropathy and presumed exposure to herbicide 
agents in service, and concluded that the veteran's sensory 
peripheral neuropathy was caused by Agent Orange exposure in 
service.  The opinions of the veteran's treating physicians 
as well as the August 2002 VA examiner have all attributed 
his peripheral neuropathy to Agent Orange exposure in 
Vietnam.

In the absence of clear contrary medical evidence, this 
August 2002 VA medical opinion, coupled with the positive 
opinions by the veteran's treating physicians, provide a 
preponderance of the evidence supporting the claim for 
entitlement to service connection for peripheral neuropathy.  
Accordingly, a grant of service connection is warranted.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for peripheral neuropathy 
is granted.


__________________________                            
__________________________
    THOMAS J. DANNAHER                                   MARK 
W. GREENSTREET
        Veterans Law Judge,                                              
Veterans Law Judge, 
    Board of Veterans' Appeals                                  
Board of Veterans' Appeals


	__________________________
GARY L. GICK
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



